Citation Nr: 0007346	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-47 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
left knee tuberculosis arthritis with fusion.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to August 
1951.

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an increased 
evaluation for left knee tuberculosis arthritis with fusion 
to the Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO) for additional development of 
the record.  A review of the record reflects that the 
requested development has been completed.  Thus, the case has 
now been returned to the Board for appellate consideration.

The Board notes that in an October 1992 notice of 
disagreement, the veteran expressed disagreement with the 
July 1992 RO denial of entitlement to service connection for 
chronic obstructive pulmonary disease.  A review of the 
record reflects that the RO has not issued a statement of the 
case with respect to this issue.  This matter is addressed in 
the remand portion of this decision. 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Left knee tuberculosis arthritis is manifested by 
ankylosis of the left knee in flexion between 10 degrees and 
20 degrees.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent 
evaluation for left knee tuberculosis arthritis with fusion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5256 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an October 1951 rating decision, the RO granted 
entitlement to service connection for traumatic arthritis of 
the left knee, evaluated as 10 percent disabling.  

In an August 1959 statement, a private physician opined that 
the veteran's arthritis should be considered as old 
tuberculosis arthritis of the left knee joint.

A VA hospital report dated from April 1960 to May 1960 
reflects the veteran underwent a compression arthrodesis of 
the left knee.  A brief postoperative episode of superficial 
thrombophlebitis was noted.  The report notes marked swelling 
of the left knee, due in part to effusion in the knee joint, 
and motion markedly restricted to an arc between 90 degrees 
and 165 degrees.  Considerable tenderness about the entire 
knee joint was also noted.  

In a July 1960 rating decision, the RO amended a prior rating 
decision to reflect a 10 percent evaluation for tuberculosis 
arthritis of the left knee from September 1951, and a 
noncompensable evaluation from September 1959. 

In a March 1961 rating decision, the RO determined that a 50 
percent evaluation was warranted for the veteran's left knee 
ankylosis due to tuberculosis from February 1963 and a 30 
percent evaluation was warranted from February 1967.  

The veteran sought an increased evaluation for his left knee 
condition in January 1992.

Upon VA joint examination dated in April 1992, the examiner 
noted the veteran stood with his trunk tilted to the right at 
the waist by ten degrees.  The examiner also noted a limp 
because of the fused knee.  Upon standing, the veteran 
exhibited left knee valgus of 20 degrees.  In the supine 
position, the right lower extremity was one-half inch longer 
that the left lower extremity.  The left patella was noted as 
absent.  Girth of the right thigh was noted as 14 and 1/4 
inches and left thigh girth was noted as 12 and 1/2 inches.  
Tenderness to palpation over the lumbar spine and over the 
left hip laterally and posteriorly was also noted.  Relevant 
diagnoses of status post injury to the left knee, 
tuberculosis of the left knee, and status post fusion of the 
left knee with removal of the patella were noted.  An April 
1992 radiology report of the left knee reflects impressions 
of patellectomy and fusion of the knee joint, including the 
femur, tibia, and fibula, with components of osteoporosis.  

Relevant VA treatment records dated from June 1992 to August 
1993 reflect a July 1993 radiology report of the left knee.  
The radiology report of the left knee reflects an impression 
of status post fusion and ankylosis of all of the joints 
about the knee with no significant change since previous 
study in April 1992.

Upon VA examination dated in July 1993, the left knee fusion 
could be extended to 10 degrees and flexion was noted as to 
20 degrees.  A left knee genu valgum of 10 degrees was also 
noted.  Tenderness to palpation over the left knee 
anteriorly, medially, and laterally was noted.  Right knee 
girth was noted as 14 and 1/4 inches and left knee girth was 13 
inches.  Relevant diagnoses of status post injury of the left 
knee, status post tuberculosis of the left knee, fusion of 
the left knee, sensory neuropathy of the left upper 
extremity, and left sciatic neuropathy were noted.  

Upon VA joint examination dated in October 1997, it was noted 
that the veteran walked with his left leg in full extension 
as a result of the left knee fusion.  Physical examination 
revealed the knee was fused at 20 degrees with no flexion or 
extension possible.  No evidence of L4-L5 or L5-S1 
radiculopathy was noted.  A relevant conclusion of status 
post tuberculosis arthritis of the left knee with fusion and 
complete loss of function resulting in significant impairment 
of the veteran's gait was noted.  The examiner noted that x-
rays confirmed the complete fusion with complete loss of left 
knee joint space.  The examiner noted the veteran was 
medically totally disabled as the result of both chronic 
obstructive airway disease and residuals of inactive 
pulmonary tuberculosis as well as the loss of left knee 
function.

Upon VA joint examination dated in November 1997, the 
examiner noted the veteran walked with an abnormal gait 
described as walking with a stiff fused knee.  The examiner 
also noted an antalgic gait from pain and also from the left 
leg being shorter than the right leg.  The veteran's trunk 
was noted as tilted toward the right at the waist by about 
ten degrees.  The left leg was noted as 1/2 inch shorter than 
the right and the right pelvis was noted as 3/4 of an inch 
higher than the left.  Obvious and significant quadriceps 
atrophy on the left side was noted.  The left quadriceps 
muscle measured 14 inches and the right quadriceps muscle 
measured 17 inches.  Absence of the left patella was noted.  
The left knee was noted as fused to 10 degrees of flexion.  A 
20-degree valgus deformity on the left knee measured from the 
anterosuperior iliac spine to the tibial tubercle was noted.  
It was noted that left knee x-rays showed the presence of 
fusion of the left knee joint and the absence of the patella.  
The fusion was noted to be intact and no bone destruction was 
noted at that time.  Impressions of status post injury to the 
left knee in 1950; history of tuberculosis of the left knee 
currently inactive; history of fusion of the left knee and 
patellectomy secondary to tuberculosis with residual 
shortening of the left lower extremity; gait abnormality 
secondary to aforementioned residuals; chronic and persistent 
knee pain as well as muscle atrophy secondary to the 
aforementioned; and degenerative arthritis of the 
thoracolumbar spine were noted.  

In a November 1998 rating decision, the RO determined that a 
40 percent evaluation was warranted for left knee 
tuberculosis arthritis with fusion.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 (1999) contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

With regard to the rating of disabilities involving the 
presence of arthritis, Diagnostic Code 5003, provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

The shortening of bones of the lower extremity is 
contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(1999), which provides that a 10 percent evaluation is 
warranted for the shortening of the bones of the lower 
extremity of 1 and 1/4 inches to 2 inches.  A shortening of 2 
to 2 and 1/2 inches warrants a 20 percent evaluation.  A 30 
percent evaluation is warranted for shortening of 2 and 1/2 to 
3 inches.  A shortening of 3 to 3 and 1/2 inches warrants a 40 
percent evaluation and a shortening of 3 and 1/2 to 4 inches 
warrants a 50 percent evaluation.  A 60 percent evaluation is 
warranted for shortening of the bones of the lower extremity 
of more than 4 inches.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5275.  

Currently, the veteran's service connected left knee 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5256, for ankylosis of the knee and a 40 percent 
evaluation is assigned as consistent with evidence of 
ankylosis in flexion between 10 and 20 degrees.  The rating 
schedule also provides that ankylosis of the knee with 
flexion between 20 degrees and 45 degrees warrants a 50 
percent disabling.  Extremely unfavorable ankylosis of the 
knee, in flexion at an angle of 45 degrees or more, warrants 
a 60 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (1999).  Ankylosis is defined as the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be considered 
and examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  
38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Initially, the Board notes that the veteran's left knee 
disability is associated with arthritis, the severity of 
which has gradually progressed over the years.  However, as 
the service-connected left knee disability is currently rated 
based on limitation of motion under Code 5256 and a 
compensable evaluation (40 percent) is assigned, an 
additional disability rating under Diagnostic Code 5003 is 
not warranted based on objective evidence of arthritis.  

The Board is also cognizant that the evidence of record 
reflects the left lower extremity is 1/2 inch shorter than the 
right lower extremity.  However the assignment of a separate 
disability rating based on shortening of the left lower 
extremity under 38 C.F.R. § 4.71a, Diagnostic Code 5275 would 
be of no benefit to the veteran as a shortening of the bones 
of the lower extremity of at least 1 and 1/4 inches is 
warranted for a compensable evaluation.  Thus, an additional 
disability rating under Diagnostic Code 5275 would not be 
warranted.  

The medical evidence of record reflects that in October 1997, 
the veteran's left knee was noted as fused at 20 degrees with 
no flexion or extension possible.  Upon VA examination dated 
in November 1997, the left knee was noted as fused at 10 
degrees.  Thus, the veteran exhibits ankylosis of the knee in 
flexion between 10 degrees and 20 degrees.  In the absence of 
competent medical evidence of ankylosis of the knee with 
flexion between 20 degrees and 45 degrees or extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more, an evaluation in excess of 40 percent is not warranted.  
As previously noted, the Court has held that where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  See Deluca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).  However, as the evidence of record does not 
demonstrate any additional disability, i.e. functional 
impairment, due to pain, the Board concludes that application 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted. 


ORDER

Entitlement to an evaluation in excess of 40 percent for left 
knee tuberculosis arthritis with fusion is denied.


REMAND

In a July 1992 rating decision, the RO denied entitlement to 
service connection for chronic obstructive pulmonary disease.  
The veteran filed a timely notice of disagreement (NOD) as to 
that determination in October 1992.  Accordingly, the Board 
is required to remand this issue to the RO for issuance of a 
statement of the case (SOC).  See Manlicon v. West, 12 Vet. 
App. 238 (1999) (The NOD initiated review by the Board of the 
RO's denial of the claim and bestowed jurisdiction on the 
Court; the Board should have remanded that issue to the RO 
for the issuance of a SOC).  Therefore, the case is REMANDED 
to the RO for the following action:

1.  The issue of entitlement to service 
connection for chronic obstructive 
pulmonary disease is referred to the RO 
for the issuance of a statement of the 
case.

2.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and afford the veteran due process.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

